Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered.  In view of amendments, the Examiner withdraws the rejection mailed on 2/4/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-5 and 12-15, elected claims, are pending and are presented for examination.  Claims 6-11 and 16-20 have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IKEDA et al (US 10404124 B2, IDS, see US 20180248432 A1 for paragraph number).  
As for claim 1, IKEDA discloses a motor apparatus comprising: 
a stator (5, Fig. 3) having a plurality of teeth (21) formed in a circumference thereof: 
a rotor (13) rotatably installed in the stator, and having a plurality of magnets (15) disposed in a circumference thereof, and 
a 3-phase coil part (3-phase winding, Fig. 5) having a plurality of coils (consider V11, V21) wound around the teeth, respectively, wherein: 
the coils having a preset phase difference are wound in parallel (Figs.5, 7): and 
a first coil (V11, Fig. 7) disposed on one side (seen to left side) of each of the plurality of coils is wound in a forward direction, and 
a second coil (V21) disposed on the other side (seen to right side) thereof is wound in a reverse direction. 

Alternatively, embodiment with Figs. 12-14 applies the same. 
a stator (5, Fig. 12) having a plurality of teeth (21) formed in a circumference thereof: 
a rotor (13) rotatably installed in the stator, and having a plurality of magnets (15) disposed in a circumference thereof, and 
a 3-phase coil part (3-phase winding, Fig. 13) having a plurality of coils (consider U11, U21) wound around the teeth, respectively, wherein: 
the coils having a preset phase difference are wound in parallel (Figs.13-14): and 
a first coil (U11, Fig. 14) disposed on one side (seen to left side) of each of the plurality of coils is wound in a forward direction, and 
a second coil (U21) disposed on the other side (seen to right side) thereof is wound in a reverse direction. 

Argument and Response: 
Applicant argues anticipation (102 rejection) must be single embodiment.  It is not persuasive.  The rejection is based on Figs. 3-7 or Figs. 12-14. These are forming a single embodiment [0015-0019] or [0024-0026].  Figs. 1-2 are general feature. 
Applicant argues “However, FIG. 7 of Ikeda shows that coil portions V11 and V21 are adjacent to each other, and not are not disposed on one and the other sides of each of the plurality of coils, as required by claim 1.  Thus, Ikeda fails to disclose at least the following feature recited in claim 1”.  
It is not persuasive.  Claim must be examined per reasonable broadest interpretation.  It is not proper to import a limitation from specification into the claim.  
IKEDA discloses a first coil (e.g., V11, Fig. 7) disposed on one side (facing left) of each of the plurality of coils is wound in a forward direction, and a second coil (V21) disposed on the other side (facing right) thereof is wound in a reverse direction.  
See markup below. Embodiment with Figs. 12-14 does the same.  

    PNG
    media_image1.png
    532
    420
    media_image1.png
    Greyscale

Applicant’s disclosure is interpreted same manner.  Each of coils on teeth 1-12 are either a forward direction or a reverse direction (Fig. 2).  For claimed a first coil and a second coil, consider coils on tooth 3 and tooth 4 in markup below.  This reads same as claimed and IKEDA.  

    PNG
    media_image2.png
    222
    228
    media_image2.png
    Greyscale

As for claim 2, IKEDA discloses the motor apparatus of claim 1, wherein: the 3-phase coil part comprises a U-phase coil, a V-phase coil, and a W-phase coil: 
the U-phase coil includes first groups of the coils having a first phase difference arranged in parallel (Figs. 4-5, or Figs. 12-14.  See phase difference between U11 and U21), 
each of the first groups including the coils having the same phase difference wound in series (Figs.4-5, or Figs. 12-14); the V-phase coil includes second groups of the coils having a second phase difference wound in parallel, each of the second groups including the coils having the same phase difference wound in series (Figs.4-5, or Figs. 12-14); and 
 the W-phase coil includes third groups of the coils having a third phase difference wound in parallel, each of the third groups including the coils having the same phase difference wound in Series (Figs.4-5, or Figs. 12-14).  

As for claim 3, IKEDA discloses the motor apparatus of claim 2, wherein: the first phase difference is 20° to 30°, and the coils in each of the first groups mechanically have an angle difference of 180° therebetween and are electrically in-phase; the second phase difference is 20° to 30°, and the coils in each of the second groups mechanically have an angle difference of 180° therebetween and are electrically in-phase; and the third phase difference is 20° to 30°, and the coils in each of the third groups mechanically have an angle difference of 180° therebetween and are electrically in-phase (Figs.4-5, or Figs. 12-14).  18 stator teeth forms 20 degrees, 12 stator teeth forms 30 degrees. 

As for claim 4, IKEDA discloses the motor apparatus of claim 3, wherein: the rotor comprises 10-pole magnets; and the stator comprises 12 coils numbered consecutively around the circumference of the stator (Fig. 12).  

As for claim 5, IKEDA discloses the motor apparatus of claim 4, wherein: the first groups include a first coil and a seventh coil wound in series, a second coil and an eighth coil wound in series, such that the first-seventh coil set and the second-eighth coil set are wound in parallel; the second groups include a third coil and a ninth coil would in series, and a fourth coil and a tenth coil wound in series, such that the third-ninth coil set and the fourth-tenth coil set are wound in parallel; and the third groups include a fifth coil and an eleventh coil wound in series, and a sixth coil and a twelfth coil would in series, such that the fifth-eleventh coil set and the sixth-twelfth coil set are wound in parallel (Figs. 12-13). 

As for claim 12, IKEDA discloses the motor apparatus of claim 1, wherein: the 3-phase coil part comprises a U-phase coil, a V-phase coil, and a W-phase coil: 
the U-phase coil includes first groups of coils having a first phase difference wound in parallel, the first groups including the coils that mechanically have an angle difference of 180° therebetween (e.g., U11, U12, Fig. 12), are electrically in-phase, and are wound in parallel; 
the V-phase coil includes second groups of coils having a second phase difference wound in parallel, the second groups including the coils that mechanically have an angle difference of 180° therebetween (e.g., V11, V12), are electrically in-phase, and are wound in parallel; and 
the W-phase coil includes third groups of coils having a third phase difference wound in parallel, the third groups including the coils that mechanically have an angle difference of 180° therebetween, are electrically in-phase, and are wound in parallel (e.g., W11, W12).

As for claim 13, IKEDA discloses the motor apparatus of claim 12, wherein: the first phase difference is 20° to 30°, and the coils in the first groups have a phase difference of 180° and are wound in parallel; the second phase difference is 20° to 30°, and the coils in the second groups have a phase difference of 180° and are wound in parallel; and the third phase difference is 20° to 30°, and the coils in the third groups have a phase difference of 180° and are wound in parallel.  Refer claim 3 rejection. 

As for claim 14, IKEDA discloses the motor apparatus of claim 13, wherein: the rotor comprises 10-pole magnets; and the stator comprises 12 coils numbered consecutively around the circumference of the stator (Fig. 12).

As for claim 15, IKEDA discloses the motor apparatus of claim 14, wherein: the U-phase coil includes a first coil, a second coil, a seventh coil, and an eighth coil wound in parallel; the V-phase coil includes a third coil, a fourth coil, a ninth coil, and a tenth coil wound in parallel; and the W-phase coil includes a fifth coil, a sixth coil, an eleventh coil, and a twelfth coil wound in parallel.   IKEDA discloses 12 stator coils in Figs. 12-13.  The claim recites first to twelfth coil, but does not define how the numbers assigned.  In any order of assignment, IKEDA’s Figs. 12-13 reads on the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834